United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2979
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Luis Mariles-Santos,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 26, 2008
                                Filed: June 9, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Luis Mariles-Santos challenges the reasonableness of his 19-month within-
Guidelines-range prison sentence, which the district court1 imposed after Mariles-
Santos pleaded guilty to illegally entering the United States after deportation
following a felony conviction, in violation of 8 U.S.C. § 1326(a), (b)(1).

      We conclude that Mariles-Santos’s sentence is not unreasonable and therefore
was not abuse of the district court’s discretion. See United States v. Haack, 403 F.3d

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
997, 1003 (8th Cir. 2005) (abuse-of-discretion review standard). The court
specifically acknowledged the advisory nature of the Guidelines and referenced
several of the 18 U.S.C. § 3553(a) sentencing factors, and nothing in the record
indicates that the court overlooked a relevant factor, gave significant weight to an
improper factor, or made a clear error of judgment in weighing appropriate factors.
See Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007) (allowing appellate
presumption of reasonableness for within-Guidelines-range sentence); United States
v. Clay, 524 F.3d 877, 878 (8th Cir. 2008) (applying presumption); Haack, 403 F.3d
at 1004 (listing circumstances that may warrant finding of abuse of discretion).

      Accordingly, we affirm.
                     ______________________________




                                        -2-